United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0583
Issued: August 26, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 23, 2015 appellant, through counsel, filed a timely appeal from a
November 5, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that she sustained bilateral carpal
tunnel syndrome causally related to her March 14, 2002 employment injury; and (2) whether she
was disabled from March 29 to July 15, 2003 due to her accepted work injury.
FACTUAL HISTORY
On March 29, 2002 appellant, then a 46-year-old field representative, filed a traumatic
injury claim alleging that on March 14, 2002 she sustained neck sprain and other conditions
1

5 U.S.C. § 8101 et seq.

when her automobile was struck from behind by another vehicle. OWCP accepted her claim for
cervical strain, a cervical herniated nucleus pulposus, lumbar strain, and post-traumatic
headaches.2
In a report dated June 5, 2002, Dr. Stuart G. Dubowitch, an osteopath, reviewed
appellant’s history of a March 14, 2002 motor vehicle accident. He diagnosed post-traumatic
cervical disc herniations, post-traumatic bilateral carpal tunnel syndrome, and a post-traumatic
exacerbation of a preexisting herniated L4-5 disc with radiculopathy. In a form report of the
same date, Dr. Dubowitch attributed the diagnosed conditions to the motor vehicle accident. On
July 17, 2002 he diagnosed post-traumatic bilateral carpal tunnel syndrome, and recommended
surgery. In a report dated October 16, 2002, Dr. Dubowitch diagnosed post-traumatic bilateral
carpal tunnel syndrome and cervical and lumbar disc herniations with radiculopathy. He noted
that electromyogram studies showed radiculopathy at C5 and C6 and bilateral carpal tunnel
syndrome.
Appellant underwent a right carpal tunnel release on November 7, 2002. In progress
reports dated November 2002 through February 2003, Dr. Dubowitch diagnosed post-traumatic
bilateral carpal tunnel syndrome, post-traumatic cervical radiculopathy, a post-traumatic cervical
disc herniation at C4-5, and a post-traumatic lumbar disc herniation. He discussed appellant’s
progress post right carpal tunnel release and, on January 21, 2003, recommended a left carpal
tunnel release.
Appellant underwent a left carpal tunnel release on March 20, 2003. In a progress report
dated April 1, 2003, Dr. Dubowitch noted that he was treating her for injuries sustained in a
March 14, 2002 motor vehicle accident. He diagnosed post-traumatic injuries to the lumbar and
cervical spine, status post right carpal tunnel decompression, and left carpal tunnel
decompression surgery.
On April 15, 2003 Dr. Joan F. O’Shea, a Board-certified neurosurgeon, discussed
appellant’s history of a 1998 work injury to her back and a March 2002 motor vehicle accident
that “increased her low back pain and caused new right leg pain, neck and right arm pain.”3 On
examination she found full strength of the extremities with reduced sensation of the right arm
posteriorly and a positive right Spurling’s maneuver. Dr. O’Shea recommended updated
diagnostic studies and a possible anterior cervical fusion and discectomy at C5-6 and C6-7.
In a progress report dated April 29, 2003, Dr. Dubowitch found that appellant’s left hand
was healing well after the carpal tunnel decompression, but that she still had “significant
problems referable to the neck and back secondary to her disc herniations.”
On June 24, 2003 Dr. Dubowitch found that appellant’s hands had healed well after her
surgeries but that she had some residual tenderness and weakness. He diagnosed a post2

By decision dated May 23, 2002, OWCP denied appellant’s claim after finding that the medical evidence was
insufficient to show that she sustained a diagnosed condition due to the March 14, 2002 motor vehicle accident. On
June 9, 2003 an OWCP hearing representative reversed the May 23, 2002 decision and accepted the claim for
cervical strain, a cervical herniated disc, lumbar strain, and post-traumatic headaches.
3

On April 7 and June 2, 2003 Dr. David M. Heyman, an osteopath, administered a lumbar epidural injection.

2

traumatic disc herniation, an exacerbation of a lumbar disc herniation with radiculopathy, and
status post bilateral carpal tunnel decompressions.
In a form report dated July 15, 2003, Dr. William H. Bromley, a chiropractor, diagnosed
a disc herniation at C4-5, radiculopathy at C5-6, a disc herniation at L4-5, radiculopathy at L5,
and bilateral carpal tunnel syndrome. He checked “yes” that the condition was employment
related and indicated that appellant was disabled form November 7 to 13, 2002 after her right
carpal tunnel surgery and from March 20 to 31, 2003 after her left carpal tunnel surgery.
On July 17, 2003 Dr. O’Shea performed an anterior cervical discectomy and fusion at
C5-6 and C6-7.
In a letter dated January 31, 2004, appellant’s private employing establishment related
that she worked 40 hours a week as a customer service representative from April 15, 2002 until
July 15, 2003.
By decision dated February 19, 2004, OWCP found that appellant did not establish that
she was disabled beginning July 17, 2003 causally related to her March 14, 2002 work injury. It
noted that she stopped working for the employing establishment on April 15, 2002 and obtained
private employment.
Following a preliminary review on October 15, 2004, an OWCP hearing representative
set aside the February 19, 2004 decision. He found that the reports from Dr. Dubowitch and
Dr. O’Shea were sufficient to warrant further development regarding whether appellant sustained
bilateral carpal tunnel syndrome and bilateral carpal tunnel releases, a cervical disc herniations
with surgery, and an aggravation of preexisting lumbar disc herniations due to her March 14,
2002 work injury. The hearing representative instructed OWCP to obtain an opinion from an
OWCP medical adviser and, if necessary, a second opinion physician regarding whether the
conditions and surgeries resulted from the motor vehicle accident.
On February 25, 2005 OWCP authorized cervical surgery and the proposed surgery for
the aggravation of a preexisting L4-5 disc herniation.
On February 7, 2006 OWCP advised appellant that it was referring her for a second
opinion examination to determine whether she sustained carpal tunnel syndrome due to her work
injury and to determine if she had continued disability. By letter dated February 17, 2006, it
referred her to Dr. Xiaoping Ma, a Board-certified neurologist, for a second opinion
examination.
In a report dated March 6, 2006, Dr. Ma diagnosed bilateral carpal tunnel syndrome, a
history of bulging cervical discs after surgery, a lumbar disc herniation after a laminectomy,
possible failed back syndrome, and lumbar radiculopathy causing low back pain exacerbated by
appellant’s motor vehicle accident. She attributed the diagnosed conditions to the March 14,
2002 work injury and opined that appellant was permanently disabled.
In a report dated August 5, 2010, Dr. Steven H. Ressler, an anesthesiologist, diagnosed
status post cervical fusion with bilateral radiculopathy of the upper extremities, status post

3

lumbar discectomy with radiculopathy, and bilateral carpal tunnel syndrome. He advised that
appellant was disabled from employment.
On August 19, 2011 OWCP paid appellant compensation for total disability from July 17,
2003 through August 2, 2011.
On March 16, 2012 OWCP referred appellant to Dr. Kenneth Heist, an osteopath, to
determine whether appellant had continuing disability or residuals of her work injury or any
other employment-related diagnoses.
On March 16, 2012 appellant filed a claim for compensation for total disability from
March 29 to July 15, 2003.
On March 20, 2012 Dr. Ressler related that he had returned appellant to work in error and
opined that she was disabled from her job duties.
In a report dated March 30, 2012, Dr. Heist diagnosed resolved sprains of the cervical,
dorsal, and lumbar spine, and degenerative cervical, dorsal, and resolved cervical, and lumbar
degenerative disc disease. He found no objective evidence of bilateral carpal tunnel syndrome, a
brain injury, dropped bladder, or fibromyalgia. Dr. Heist advised that appellant could resume
work without restrictions considering only her employment injury.
By decision dated May 24, 2012, OWCP determined that appellant was not entitled to
compensation from March 1 to 15, 2012. It found that the medical evidence was insufficient to
show that she was disabled as a result of her March 14, 2002 employment injury.
In a decision dated June 7, 2012, OWCP denied appellant’s claim for compensation from
March 29 to July 15, 2003.
Following a preliminary review, on August 14, 2012 an OWCP hearing representative set
aside the May 24, 2012 decision. She found that OWCP did not consider Dr. Heist’s opinion
prior to reaching its determination.
By decision dated December 19, 2012, OWCP again denied appellant’s claim for
compensation from March 29 to July 15, 2003. It found that Dr. Ressler, in his March 20, 2012
report, did not provide an opinion on causation and that Dr. Heist found that appellant could
return to work without restrictions. OWCP also noted that Dr. Heist determined that appellant
had no objective evidence of bilateral carpal tunnel syndrome or other conditions due to her
work injury.
By decision dated February 1, 2013, OWCP denied appellant’s claim for compensation
from July 16 to August 15, 2012.
On February 11, 2013 appellant, through counsel, requested an oral hearing.
On March 7, 2013 OWCP referred appellant to Dr. Jeffrey Pollock, a Board-certified
neurologist, for a second opinion examination regarding the extent of her current condition and
any disability.

4

Following a preliminary review, in a decision dated March 7, 2013, an OWCP hearing
representative vacated the December 19, 2012 decision. He found that OWCP had not formally
adjudicated the issue of whether appellant sustained bilateral carpal tunnel syndrome due to her
March 14, 2002 employment injury prior to determining if she was entitled to wage-loss
compensation from March 29 to July 15, 2003. The hearing representative noted that Dr. Ma’s
opinion supported that appellant sustained employment-related carpal tunnel syndrome but found
that Dr. Ma’s opinion was not sufficiently rationalized to meet her burden of proof. He
remanded the case for OWCP to consider whether appellant’s bilateral carpal tunnel syndrome
and resulting surgeries were due to her motor vehicle accident. The hearing representative found
that OWCP should reach this determination prior to adjudicating appellant’s claim for disability
from March 29 to July 15, 2003.
In a report dated March 25, 2013, Dr. Pollock discussed appellant’s history of a work
injury and subsequent medical treatment. He found that her carpal tunnel syndrome was
unrelated to her work injury as the condition developed over time. Dr. Pollack stated,
“[Appellant] specifically tells me that she has developed that problem for a third time and may
need further treatment. There is absolutely no causal relationship between any current symptoms
of carpal tunnel syndrome and the accident of March 14, 2002 at this late date after the
accident.”
On March 29, 2013 OWCP referred appellant to Dr. Stanley Askin, a Board-certified
orthopedic surgeon, to determine whether she sustained carpal tunnel syndrome due to her
March 14, 2002 employment injury.
On April 18, 2013 Dr. Ressler reviewed the opinion of Dr. Heist.
appellant was disabled from work as a result of chronic pain syndrome.

He related that

On April 12, 2013 Dr. Askin found that appellant had no further disability or need for
medical treatment due to her March 14, 2002 work injury. In a supplemental report dated May 1,
2013, he stated, “On an anatomic basis carpal tunnel syndrome is caused by thickening of the
peritendinous tissues within the carpal tunnel which when sufficiently thickened take up the
available space and secondarily compress the median nerve. There is no reason to attribute such
thickened tissues to the nature of the injury described by [appellant].”
By decision dated July 1, 2013, OWCP vacated the May 24, 2012 and February 1, 2013
decisions after reopening the case on its own motion. It noted that appellant had received
disability compensation from July 17, 2003 through February 29, 2012 and thus it had the burden
to terminate compensation. OWCP paid her compensation for total disability retroactive to
March 1, 2012.
In another decision also dated July 1, 2013, OWCP found that appellant did not sustain
bilateral carpal tunnel syndrome or disability from March 29 to July 15, 2003 due to her
March 14, 2002 motor vehicle accident. It determined that Dr. Askin’s opinion constituted the
weight of the evidence and supported that she did not sustained carpal tunnel syndrome or the
need for surgeries due to her work injury.

5

On July 8, 2013 appellant, through counsel, requested an oral hearing.4 Following an
October 30, 2013 hearing, by decision dated December 16, 2013, the hearing representative
vacated the July 1, 2013 decision finding that appellant had not established carpal tunnel
syndrome. She noted that OWCP did not include the history of appellant’s carpal tunnel
surgeries in the statement of accepted facts. The hearing representative further found that
Dr. Pollock relied upon an inaccurate history of her undergoing additional surgery for carpal
tunnel syndrome in 2012 and that Dr. Askin’s opinion was not fully rationalized and failed to
discuss Dr. Dubowitch’s July 5, 2002 opinion. She instructed OWCP on remand to provide
Dr. Askin with an updated statement of accepted facts and request that he review
Dr. Dubowitch’s June 5, 2002 opinion and provide a reasoned opinion regarding whether her
bilateral carpal tunnel syndrome and carpal tunnel releases were work related and, if so, whether
she sustained any disability from employment.
On December 24, 2013 OWCP prepared an updated statement of accepted facts that
indicated that appellant underwent right and left carpal tunnel releases in 2003.
In a supplemental report dated January 8, 2014, Dr. Askin related that carpal tunnel
syndrome occurred due to compression of the median nerve at the carpal tunnel by “thickened
tenosynovial tissues.” He noted that the thickening of the tissues usually occurred as a result of
aging. Dr. Askin asserted that a nerve could experience a contusion as a result of trauma, such as
holding the steering wheel during an accident, but not “compression neuropathy,” the definition
of carpal tunnel syndrome. He concluded that appellant’s motor vehicle accident did not result
in carpal tunnel syndrome.
By decision dated April 10, 2014, OWCP found that appellant had not established that
she sustained bilateral carpal tunnel syndrome and resulting disability from March 29 to July 15,
2003 as a result of her March 14, 2002 motor vehicle accident. It determined that Dr. Askin’s
opinion represented the weight of the evidence and showed that her condition was not related to
her employment.
On April 15, 2014 appellant, through counsel, requested an oral hearing. At the hearing,
held on August 15, 2014, counsel argued that Dr. Askin’s opinion was general in nature and
failed to address Dr. Dubowitch’s report. He contended that the record contained at least a
conflict between Dr. Askin and Dr. Dubowitch.
By decision dated November 5, 2014, an OWCP hearing representative affirmed the
April 10, 2014 decision. He found that Dr. Askin’s report represented the weight of the evidence
and established that appellant’s carpal tunnel syndrome, surgeries, and disability from March 29
to July 15, 2003 were not related to her accepted work injury.
On appeal, counsel argues that OWCP should have accepted carpal tunnel syndrome as
work related as Dr. Dubowitch, appellant’s attending physician, and Dr. Ma, an OWCP referral
physician, found that appellant had bilateral carpal tunnel due to her March 14, 2002 work
injury. He maintains that at a minimum the record contains a conflict in opinion.
4

In a report dated September 10, 2013, Dr. Ressler listed appellant’s current diagnoses, including a history of
bilateral carpal tunnel syndrome.

6

LEGAL PRECEDENT -- ISSUE 1
Causal relationship is a medical issue, and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 The opinion of the
physician must be based on a complete factual and medical background of the claimant,6 must be
one of reasonable medical certainty7 explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8
ANALYSIS -- ISSUE 1
OWCP relied upon the opinion of Dr. Askin, its referral physician, in finding that
appellant did not establish that she sustained bilateral carpal tunnel syndrome as a result of her
March 14, 2002 motor vehicle accident.
In a report dated April 12, 2013, Dr. Askin advised that appellant had no condition or
disability due to her work injury. On May 1, 2013 he explained that carpal tunnel syndrome
occurred due to thickening of tissues rather than to an injury such as she experienced. In a report
dated January 8, 2014, Dr. Askin opined that the thickening of tenosynovial tissues that caused
carpal tunnel syndrome most often occurred due to aging and that compression neuropathy did
not result from holding a steering wheel during a motor vehicle accident. He based his opinion
on a review or the factual and medical background and provided rationale for his opinion by
explaining that carpal tunnel syndrome developed over time rather than as a result of a traumatic
event. The Board finds that Dr. Askin’s opinion has reliability, probative value and convincing
quality regarding the relevant issue of causation, and thus constitutes the weight of the evidence
and establishes that appellant did not sustain employment-related bilateral carpal tunnel
syndrome.9
On appeal counsel alleges that OWCP should have accepted bilateral carpal tunnel
syndrome based on the reports of Dr. Dubowitch, her attending physician, and Dr. Ma, an
OWCP referral physician.10 In a report dated June 5, 2002, Dr. Dubowitch diagnosed posttraumatic cervical disc herniations, post-traumatic bilateral carpal tunnel syndrome, and a posttraumatic exacerbation of a preexisting herniated L4-5 disc with radiculopathy. In an
accompanying form report, he attributed the conditions to appellant’s March 14, 2002 motor
vehicle accident. Dr. Dubowitch submitted subsequent reports diagnosing post-traumatic
5

John J. Montoya, 54 ECAB 306 (2003).

6

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

7

Supra note 5.

8

Judy C. Rogers, 54 ECAB 693 (2003).

9

See T.N., Docket No. 14-1331 (issued February 18, 2015).

10

On March 25, 2013 Dr. Pollock, another OWCP referral physician, advised that appellant did not have carpal
tunnel syndrome due to her work injury. He explained that the condition arose over time and further noted that she
was having symptoms of carpal tunnel syndrome for the third time. Dr. Pollock opined that there was no causal
relationship between any current carpal tunnel syndrome and the work injury.

7

bilateral carpal tunnel syndrome and recommending surgical releases. He did not, however,
provide a rationalized opinion explaining the causal relationship between her bilateral carpal
tunnel syndrome and the March 14, 2002 work injury. Dr. Dubowitch must provide a narrative
description of the identified employment incident and a reasoned opinion on whether the
employment incident described caused or contributed to appellant’s diagnosed medical
condition.11
OWCP referred appellant to Dr. Ma for a second opinion examination regarding whether
appellant sustained bilateral carpal tunnel syndrome due to her March 14, 2002 employment
injury. On March 6, 2006 Dr. Ma diagnosed bilateral carpal tunnel syndrome, lumbar disc
herniation post laminectomy, and possible failed back syndrome. He attributed the diagnosed
conditions to appellant’s March 14, 2002 work injury. Although Dr. Ma supported causal
relationship, he did not provide sufficient medical rationale explaining the basis of his conclusion
regarding the causal relationship between the bilateral carpal tunnel syndrome and the March 14,
2002 employment injury.12 Consequently, as found by the hearing representative, Dr. Ma’s
opinion was not sufficient to resolve the issue of whether appellant sustained carpal tunnel
syndrome as a result of her March 14, 2002 employment-related motor vehicle accident.
On August 5, 2010 Dr. Ressler diagnosed status post cervical fusion with upper extremity
radiculopathy, status post lumbar discectomy with radiculopathy, and bilateral carpal tunnel
syndrome. He found that appellant was totally disabled. Dr. Ressler did not address the cause of
the diagnosed conditions and thus his report is of little probative value.13
On appeal counsel also contends that a conflict exists between Dr. Dubowitch and
Dr. Askin regarding whether appellant sustained employment-related bilateral carpal tunnel
syndrome. As discussed, however, Dr. Askin’s report is entitled to the weight as Dr. Dubowitch
did not provide rationale for his causation determination.
LEGAL PRECEDENT -- ISSUE 2
The term disability as used in FECA14 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.15 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.16 When the medical evidence establishes that the
11

See John W. Montoya, 54 ECAB 306 (2003).

12

Medical evidence that states a conclusion but does not offer any rationalized medical explanation regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relationship. See J.F., Docket
No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).
13

See S.E., Docket No. 08-2214 (issued May 6, 2009) (medical evidence that does not offer any opinion on causal
relationship is of limited probative value).
14

5 U.S.C. § 8101 et seq.; 20 C.F.R. § 10.5(f).

15

Paul E. Thams, 56 ECAB 503 (2005).

16

Id.

8

residuals of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.17 The Board
will not require OWCP to pay compensation for disability in the absence of any medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow employees to self-certify their disability and entitlement to
compensation.18
ANALYSIS -- ISSUE 2
OWCP accepted that appellant sustained a cervical herniated nucleus pulposus, lumbar
strain, and post-traumatic headaches in a March 14, 2002 motor vehicle accident. Appellant
stopped work on March 14, 2002. She worked intermittently in private employment until
July 2003. Appellant underwent a cervical discectomy and fusion at C5-6 and C6-7 on July 18,
2003, and received compensation for total disability from OWCP from July 17, 2003 onward.
On March 16, 2002 appellant filed a claim for compensation for total disability from
March 29 to July 15, 2003. As held above, she has not established that she sustained bilateral
carpal tunnel syndrome due to her March 14, 2002 work injury. Consequently, appellant must
show that she was disabled for the period in question as a result of her accepted cervical strain,
cervical herniated nucleus pulposus, lumbar strain, and post-traumatic headaches.
In a progress report dated April 1, 2003, Dr. Dubowitch noted that he was treating
appellant for injuries sustained in a March 14, 2002 motor vehicle accident. He diagnosed posttraumatic injuries to the lumbar and cervical spine, status post right carpal tunnel decompression,
and left carpal tunnel decompression surgery. In a progress report dated April 29, 2003,
Dr. Dubowitch found that appellant’s left hand was healing well after the carpal tunnel
decompression but that she still had “significant problems referable to the neck and back
secondary to her disc herniations.” In a report dated June 24, 2003, he diagnosed a posttraumatic disc herniation, an exacerbation of a lumbar disc herniation with radiculopathy, and
status post bilateral carpal tunnel decompressions. Dr. Dubowitch did not address the relevant
issue of disability from employment and thus his reports are of diminished probative value.19
On April 15, 2003 Dr. O’Shea discussed appellant’s history of a 1998 work injury to her
back and a March 2002 motor vehicle accident that “increased her low back pain and caused new
right leg pain, neck, and right arm pain.”20 On examination she found full strength of the
17

Id.

18

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

19

Sandra D. Pruitt, 57 ECAB 126 (2005) (the issue of whether a claimant’s disability is related to an accepted
condition is a medical question which must be established by a physician who, on the basis of a complete and
accurate factual and medical history, concludes that the disability is causally related to employment factors and
supports that conclusion with sound medical reasoning.)
20

Dr. Heyman administered lumbar epidural injections on April 7 and June 2, 2003. Appellant has not, however,
claimed that she time lost from work due to medical treatment.

9

extremities with reduced sensation of the right arm posteriorly and a positive right Spurling’s
maneuver. Dr. O’Shea recommended updated diagnostic studies and a possible anterior cervical
fusion and discectomy at C5-6 and C6-7. She did not address appellant’s ability to work;
consequently, her reports are of diminished probative value on the issue of whether appellant
was disabled from March 29 to July 15, 2003.21
In a form report dated July 15, 2003, Dr. Bromley, a chiropractor, diagnosed a disc
herniation at C4-5, radiculopathy at C5-6, a disc herniation at L4-5, radiculopathy at L5, and
bilateral carpal tunnel syndrome. He checked “yes” that the condition was employment related
and indicated that appellant was disabled form November 7 to 13, 2002 after her right carpal
tunnel surgery and from March 20 to 31, 2003 after her left carpal tunnel surgery. Section
8101(2) of FECA provides that the term ‘physician’ includes chiropractors only to the extent that
their reimbursable services are limited to treatment consisting of manual manipulation of the
spine to correct a subluxation as demonstrated by x-ray to exist.22 Dr. Browley did not diagnose
a subluxation and thus his report is of diminished probative value.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds appellant has not established that she sustained bilateral carpal tunnel
syndrome causally related to her March 14, 2002 employment injury and has not established that
she was disabled from March 29 to July 15, 2003 due to her accepted work injury.

21

See J.S., Docket No. 14-1929 (issued February 23, 2015); Deborah L. Beatty, 54 ECAB 340 (2003).

22

5 U.S.C. § 8101(2); see also I.C., Docket No. 14-1927 (issued February 13, 2015).

10

ORDER
IT IS HEREBY ORDERED THAT the November 5, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is affirmed.
Issued: August 26, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

